Citation Nr: 9908737	
Decision Date: 03/30/99    Archive Date: 04/06/99

DOCKET NO.  97-34 102A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Whether there was clear and unmistakable error in a 
November 1991 rating decision that denied service connection 
for a shell fragment wound of the left leg.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
shell fragment wound of the left leg.


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney 
at Law


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Associate Counsel


INTRODUCTION

The veteran had active service from October 1942 to September 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska.


FINDINGS OF FACT

1.  The claim of entitlement to service connection for 
hypertension is not supported by cognizable evidence 
demonstrating that the claim is plausible or capable of 
substantiation.

2.  The November 1991 rating decision that denied service 
connection for a shell fragment wound of the left leg was 
supported by the evidence then of record. 

3.  Entitlement to service connection for a shell fragment 
wound of the left leg was denied by the RO in a November 1991 
RO decision.

4.  Evidence added to the record since the November 1991 RO 
decision, specifically to include a March 1995 VA examination 
report, is not so significant that it must be considered in 
order to fairly decide the merits of the claim.  


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
hypertension is not well grounded.  38 U.S.C.A. § 5107 (West 
1991).

2.  The November 1991 rating decision that denied service 
connection for a shell fragment wound of the left leg was not 
clearly and unmistakably erroneous.  38 C.F.R. § 3.105(a) 
(1998). 

3.  Evidence received since the November 1991 RO decision 
denying entitlement to service connection for a shell 
fragment wound of the lower, left extremity is not new and 
material.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 
3.156(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Hypertension

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a preexisting 
injury suffered or disease contracted within the line of duty 
if the disability is not a result of the veteran's own 
willful misconduct.  38 U.S.C.A. § 1110 (West 1991); 38 
C.F.R. § 3.303 (1998).

Additionally, if a condition noted during service is not 
determined to be chronic, then generally a continuity of 
symptomatology after service is required for service 
connection.  Id.  Further, certain chronic diseases, 
including hypertension, may be presumed to have been incurred 
during service if they become manifest to a compensable 
degree within one year of separation from active duty.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 
3.309 (1998).

However, prior to reaching the merits of any claim for 
service connection the veteran must cross the threshold of 
presenting a well-grounded claim.  In this regard, the 
veteran has "the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded."  38 U.S.C.A. § 5107(a); Grivois v. 
Brown, 6 Vet. App. 136, 140 (1994), Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990).

Three discrete types of evidence must be present in order for 
a veteran's claim for benefits to be well grounded:  (1) 
There must be competent evidence of a current disability, 
usually shown by medical diagnosis; (2) There must be 
evidence of incurrence or aggravation of a disease or injury 
in service.  This element may be shown by lay or medical 
evidence; and (3) There must be competent evidence of a nexus 
between the inservice injury or disease and the current 
disability.  Such a nexus must be shown by medical evidence.  
See Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the United States Court of Appeals for Veterans Claims, 
lay observation is competent.  

If chronicity is not applicable, a claim may still be well 
grounded on the basis of 38 C.F.R. § 3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 498 (1997).

The veteran contends that he has hypertension as a result of 
service.  The Board finds, however, that there is no 
competent evidence of hypertension in service.  Moreover, 
there is no competent evidence of compensably disabling 
hypertension within a year of separation.  Finally, although 
the medical evidence shows he currently has hypertension, 
there is no competent evidence relating its etiology to 
military service over 50 years ago.  Thus, the veteran has 
not submitted any medical opinion or other competent medical 
evidence relating any current hypertension to service.  His 
claim is therefore not well grounded and must be denied.  
Caluza.

In reaching this decision the Board acknowledges the 
sincerity of the appellant's belief which suggests that 
service connection is warranted for hypertension.  The 
veteran, however, is untrained in the field of medicine.  As 
such, he is not competent to offer an opinion which requires 
specialized skills and knowledge.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Hence, his statements cannot serve as 
the factual predicate necessary to ground this claim.
 
The Board also considered the assertion that further 
development, to include securing an independent medical 
opinion and a new VA examination, is in order prior to any 
the entry of any Board decision, even though the veteran did 
not specifically contend it with respect to this issue.  The 
Board must point out, however, that the duty to assist is not 
triggered until a well grounded claim has been presented.  
Epps v. Brown, 9 Vet. App. 341 (1996).  Hence, no further 
development is in order.  The veteran and his representative 
should understand that, "implausible claims should not 
consume the limited resources of the VA and force into even 
greater backlog and delay those claims which -- as well 
grounded -- require adjudication."  Grivois v. Brown, 6 Vet. 
App. 136, 139 (1994).

Although the Board has disposed of this claim on grounds 
different from that of the RO, that is, whether the veteran's 
claim is well grounded rather than whether he is entitled to 
prevail on the merits, the veteran has not been prejudiced by 
the Board's decision.  In assuming that the claim was well 
grounded, the RO accorded the veteran greater consideration 
than his claim warranted under the circumstances.  Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).

As the foregoing explains the need for competent evidence of 
a current disability which is linked by competent evidence to 
service, the Board views its discussion above sufficient to 
inform the veteran of the elements necessary to complete his 
application for service connection for the claimed 
disability.  Robinette v. Brown, 8 Vet. App. 69, 79 (1995).

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, because the veteran 
has failed to present a well-grounded claim the weighing of 
the merits of the claim is not appropriate, and the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Clear and unmistakable error

Under the provisions of 38 C.F.R. § 3.105(a), previous 
determinations that are final and binding, including 
decisions of service connection, will be accepted as correct 
in the absence of clear and unmistakable error.  In order for 
a claim of clear and unmistakable error to be valid, there 
must have been an error in the prior adjudication of the 
claim; either the correct facts, as they were known at the 
time, were not before the adjudicator (i.e., there must be 
more than a simple disagreement as to how the facts were 
weighed or evaluated) or the statutory or regulator 
provisions extant at the time were incorrectly applied.  
Phillips v. Brown, 10 Vet. App. 25, 31 (1997); Damrel v. 
Brown, 6 Vet. App. 242, 245 (1994); Russell v. Principi, 3 
Vet. App. 310, 313-14 (1992) (en banc).  Further, the error 
must be "undebatable" and of the sort which, had it not 
been made, would have manifestly changed the outcome at the 
time it was made, and a determination that there was clear 
and unmistakable error must be based on the record and law 
that existed at the time of the prior adjudication in 
question.  Id.  Simply to claim clear and unmistakable error 
on the basis that the previous adjudication improperly 
weighed and evaluated the evidence can never rise to the 
stringent definition of clear and unmistakable error, nor can 
broad-brush allegations of "failure to follow the 
regulations" or "failure to give due process," or any 
other general, non-specific claim of "error" meet the 
restrictive definition of clear and unmistakable error. Fugo 
v. Brown, 6 Vet. App. 40, 44 (1993).

The veteran essentially contends that the RO did not consider 
his claim for residuals of a shell fragment wound of the left 
leg pursuant to 38 U.S.C.A. § 1154(b).  

In November 1991, service connection for a shell fragment 
wound could have been granted if the disorder was incurred or 
aggravated while on active duty.  38 C.F.R. § 3.303 (1991).   
In 1991, 38 U.S.C.A. § 1154 provided that 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence.  
Service connection of such a disease or injury may be 
rebutted by clear and convincing evidence to the contrary.

The evidence which was of record in November 1991 included 
the veteran's service medical records which were negative for 
any evidence of a left leg shell fragment wound, a December 
1946 VA examination report which was negative for evidence of 
a left leg shell fragment wound, various post-service VA and 
private medical records which do not relate any left leg 
disorder to service, and statements from the appellant.  
While the November 1991 decision acknowledged that the 
veteran served in combat, it is evident that at that time, in 
light of all of the clinical evidence showing no evidence of 
a service incurred or aggravated disorder, that the evidence 
clear and convincingly rebutted whatever de minimus 
suggestion may have existed that the appellant sustained a 
chronic disorder due to a service incurred left leg shell 
fragment wound.  Hence, the RO's November 1991 decision to 
deny service connection for residuals of a left leg shell 
fragment wound was plausible, it was consistent with the law 
and evidence that was then of record, and it was not clearly 
and unmistakably erroneous.  Simply put, the appellant's 
assertions were supported by nothing more than his own 
unverified contentions, and his claim of error represents 
nothing more than a disagreement as to how the facts were 
evaluated and weighed in November 1991.  Therefore, his 
contentions do not rise to the level of a clear and 
unmistakable error.  Luallen v. Brown, 8 Vet. App. 92, 95 
(1995).

In reaching this decision the Board considered the assertion 
that further development, to include securing an independent 
medical opinion, a new VA examination, and the presence of a 
rating specialist, is in order prior to any the entry of any 
Board decision with respect to clear and unmistakable error.  
Significantly, however, as noted above, the issue of clear 
and unmistakable error relates specifically to evidence in 
the record at the time of the final RO decision in question.  
The veteran and his attorney have not cited specific reasons 
or bases to support this request.  Therefore, since the 
requested information has no foundation in law, and would be 
immaterial to the issue at hand, the Board finds that no 
further development is in order. 

New and Material Evidence 

In November 1991, the RO denied entitlement to service 
connection for a shell fragment wound of the left leg on the 
basis that the evidence of record failed to show any post 
service evidence of disability.  The veteran was notified of 
this decision in December 1991, but he did not file a timely 
notice of disagreement.  Hence, that decision is final.  38 
U.S.C.A. § 7105 (West 1991).  A claim which is final may be 
reopened through the submission of new and material evidence.  
See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  Id.

New and material evidence must be presented or secured since 
the time that the claim was finally disallowed on any basis.  
Evidence presented since the last final disallowance need not 
be probative of all elements required to award the claim, but 
need be probative only as to each element that was a 
specified basis for the last disallowance.

In October 1994, the veteran filed to reopen his claim for 
service connection for a shell fragment wound of the left 
leg.  The evidence available to the RO in November 1991 was 
discussed in the previous section.  

The evidence received since the last final RO decision 
includes VA medical records pertaining to care provided 
before and after a March 1994 total left knee arthroplasty, 
surgeon general records, as well as VA examination reports 
from May 1992, and March 1995.  In the March 1995 examination 
report the veteran told the examiner that he sustained a left 
leg shrapnel wound while on active duty.  Notably, the 
examiner did not have either the veteran's service medical 
records or his claims folder available for review.  The 
diagnoses following the March 1995 examination were a history 
of a left leg shrapnel wound, and a history of a left tibial 
area shrapnel wound from combat during World War II.  

In reviewing whether this evidence is new and material, the 
Board notes that with the exception of the March 1995 VA 
examination report, none of the evidence is material because 
the evidence does not relate a current disability to service.  
As such this evidence may not serve as a predicate to 
reopening the claim.

With respect to the March 1995 report the examiner's 
diagnosis relating the wound to World War II combat service 
at first blush suggests that this evidence is material.  It 
is vital, however, to note that at the March 1995 study the 
appellant told the examiner that he sustained a left leg 
shrapnel wound while on active duty.  Notably, though, this 
history had previously been rejected in the aforementioned 
November 1991 rating decision as inaccurate.  Thus, when the 
examiner found a relationship between a current disability 
and service. the examiner was relying upon a previously 
rejected and unverified history.  The Board is not bound to 
accept medical opinions which are based on history supplied 
by the veteran where that history is unsupported by the 
medical evidence.  See Black v. Brown, 5 Vet. App. 177 
(1993); Swann v. Brown, 5 Vet. App. 229 (1993); Reonal v. 
Brown, 5 Vet. App. 458 (1993); Guimond v. Brown, 6 Vet. App. 
69 (1993).  Indeed, "[d]ue to the lack of service medical 
records indicating a (left leg shrapnel wound) during 
service, any post-service medical reference to (such a 
disorder), without a review of his service medical records 
cannot be considered competent medical evidence."  Grover v. 
West, No. 97-1048, slip op. at 5 (U.S. Vet. App. Jan.5, 
1999).  Accordingly, the March 1995 VA examination report 
also is not so significant that it must be considered in 
order to fairly decide the merits of the claim.  Therefore, 
in toto the veteran has failed to present evidence that is 
new and material, and the claim must be denied.

As the foregoing explains the need for competent evidence of 
a current disability which is linked by competent evidence to 
service, the Board views its discussion above sufficient to 
inform the veteran of the elements necessary to complete his 
application for service connection for the claimed 
disability.  Robinette v. Brown, 8 Vet. App. 69 (1995).


ORDER

Service connection for hypertension is denied.

Having found no clear and unmistakable error in the November 
1991 rating decision that denied service connection for a 
shell fragment wound of the left leg this aspect of the 
appeal is denied.

New and material evidence not having been submitted, the 
claim of entitlement to service connection for a shell 
fragment wound of the left leg is not reopened.


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1997), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Appeals for Veterans Claims within 120 days from the date of 
mailing of notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.

- 10 -


